Citation Nr: 0710392	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-11 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.

2.  Whether new and material evidence has been received to 
reopen the claim for entitlement to an earlier effective date 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In July 2005, the veteran appeared before the undersigned at 
a Travel Board hearing.  The transcript of that hearing is of 
record.  

At the time that this appeal was remanded by the Board in 
March 2006, the schedular evaluation for the veteran's 
service connected PTSD was assigned as 50 percent disabling.  
Thereafter, by a January 2007 supplemental statement of the 
case, the RO assigned an increased rating of 70 percent 
disabling for his PTSD, effective from October 31, 2003, the 
date of the VA examination which precipitated the February 
2004 rating decision from which this appeal arises.  Inasmuch 
as a higher evaluation is available for this condition and 
the veteran is presumed to seek the maximum available benefit 
for a disability, the claim for a higher evaluation remains 
viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Moreover, a January 2007 communication from the veteran 
expresses his contention that the impairment associated with 
his service connected PTSD is inadequately reflected by the 
70 percent evaluation.

In February 2006, the Board granted the appellant's motion to 
advance this case on the docket.  38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The competent medical evidence indicates that the 
veteran's PTSD results in total occupational and social 
impairment. 

2.  The veteran did not file a substantive appeal pertaining 
to the issue of whether new and material evidence has been 
received to reopen the claim for entitlement to an earlier 
effective date for the grant of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for perfecting an appeal have not been met 
and the issue of whether new and material evidence has been 
received to reopen the claim for entitlement to an earlier 
effective date for the grant of service connection for PTSD 
is dismissed.  38 U.S.C.A. §§ 7105(d) (2002); 38 C.F.R. 
§§ 20.302(b); 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that the impairment associated with his 
PTSD is inadequately reflected by the 70 percent schedular 
rating presently in effect and that an increased rating of 
100 percent disabling is warranted.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

In a claim for increase, the most recent evidence is given 
precedence over past examinations.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001); Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria incorporate the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 
4.130.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F.3d 1318 
(Fed. Cir. 2004).

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 
(1995) (describing what GAF scores entail).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See generally 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.

The higher the score, the better the functioning of the 
individual.  For instance, a GAF score in the 31 to 40 range 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).  GAF scores ranging between 
41 and 50 are assigned when there are serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores ranging between 51 and 60 are 
assigned when there are moderate symptoms (like flat affect 
and circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See generally DSM-IV.

Here, the evidence indicates that the veteran's disability 
picture has approximated the type and degree of symptoms 
resulting in total occupational and social impairment so as 
to warrant an increased evaluation of 100 percent disabling, 
as claimed by the veteran.  

An October 2003 report of VA psychiatric examination reflects 
that the veteran has a history of holding many jobs after 
discharge from active duty service and that he uses drugs and 
alcohol to medicate for flashbacks caused by loud noises.  
The examination report further notes that the veteran 
experiences poor sleep, nightmares of combat, poor 
concentration, anhedonia, hypervigilence, survivor guilt, 
passive suicidal ideation, panic attacks, isolation, 
irritability, no friends, and difficulty relating to 
supervisors and coworkers.  The veteran loses 10 to 15 days 
from work due to these symptoms.  It is also noted that all 
symptoms have increased in frequency and severity from Iraq 
war news.  The examiner assigned a GAF score of 50.  

A November 2006 report of VA examination notes that the 
veteran reported that his PTSD symptoms have become worse 
since the October 2003 VA psychiatric examination.  He stated 
that he had been arrested on two occasions, for threatening 
his son's principal as well as an emergency room treatment 
provider, and that he frequently gets into physical fights.  
The veteran also reported hearing voices of individuals he 
knew who were dead, wounded, or dying.  He also reported 
that, when hairs on the back of his neck went up, he might 
see them also.  This phenomenon was noted to occur when using 
cocaine as well as when not using.  The examiner noted that 
the veteran had not been employed since his accident and 
surgery in 2001.  It is also noted that the veteran does not 
perform personal hygiene for several days at a time and that 
his wife had to remind him to do so for the examination.  A 
GAF score of 47 was assigned at the time of this examination.  

A December 2006 addendum to the November 2006 examination 
report was provided to clarify the veteran's social and work 
impairment and his GAF score.  The examiner concluded that, 
after reading the November 2006 VA examination report, the 
veteran's social condition is very poor and causes him to be 
unable to relate well to his wife and children, isolate 
himself, and be unable to work with others or supervisors.  
It is noted that the veteran self medicates with cocaine and 
other drugs which do not help his condition.  The examiner 
commented that the GAF score of 47 is too high considering 
the veteran's visual hallucinations of his dead friends and 
that a GAF score of 30 was more appropriate.  The examiner 
further noted that the November 2006 VA examination did not 
mention the medication which the veteran has been prescribed, 
without which his condition would deteriorate further.  

VA and private treatment corroborate the VA examination 
findings.  Additionally, an April 2002 letter from the 
veteran's treating physician notes that the veteran received 
emergency treatment for exacerbation of depressive, PTSD, and 
anxiety symptoms and it was recommended that the veteran not 
return to work at the postal service until further 
stabilization.  A December 2003 letter from the veteran's VA 
mental healthcare providers, a psychology intern as well as a 
staff psychologist, include the opinion that the veteran's 
emotional state would make it difficult for him to cope with 
the stressful interpersonal situations that commonly occur in 
work settings.  VA treatment records reflect that the veteran 
was admitted for detoxification/psychiatric hospitalization 
in March 2004, assessments included polysubstance abuse in 
setting of PTSD, and his GAF score on admission was 
identified as 40.  A March 2004 treatment report notes that 
the veteran had been detoxed and he had a problem managing 
his anxiety and anger.  Because of the veteran's fear that he 
could easily lose his self control when provoked, he did not 
feel ready to return to work and was given a statement to 
take to his employer asking for sick leave until further 
notice 

Evidence received in connection with the veteran's workers 
compensation claim reflect that he sustained a right rotator 
cuff tear in September 2001 and was subsequently unable to 
return to work after recovering from this injury due to the 
exacerbation of his PTSD.  

The GAF scores assigned over the relevant period have ranged 
from 30 to 50.  GAF scores are not controlling, but must be 
accounted for as they represent the assessment of trained 
medical observers.  Scores such as the veteran's essentially 
show serious social and occupational impairment, "unable to 
keep a job."  The Board finds that the overall picture more 
nearly approximates the criteria ("total occupational and 
social impairment") for a 100 percent rating.  Additionally, 
statements from the veteran's VA healthcare providers, dated 
as early as April 2002, reflect that the veteran was not able 
to work.  

Accordingly, upon consideration of the veteran's GAF scores, 
statements from healthcare providers, VA mental health 
treatment records, private treatment records, and evidence 
received in connection with his worker's compensation claim, 
the Board finds that the preponderance of the evidence favors 
the veteran's claim for an increased rating to 100 percent 
disabling.  The total occupational impairment in conjunction 
with the severe social impairment most closely approximates 
the criteria for a 100 percent evaluation.  38 C.F.R. § 4.7.  
The benefit sought on appeal is granted.  

In this regard, it is noted that, in addition to PTSD, the 
record reflects that the veteran has been diagnosed with and 
has suffered impairment from polysubstance abuse, for which 
service connection, to include on a secondary basis, has not 
been granted or sought.  However, 38 U.S.C.A. § 1110 permits 
a veteran to receive compensation for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, a veteran's service-connected disability.  See Allen v. 
Principi, 237 F.3d 1368, 1370 (Fed. Cir. 2001).  In other 
words, Section 1110 does not preclude compensation for an 
alcohol or drug abuse disability secondary to a service-
connected disability, or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a 
service-connected disability.  Rather, the statute precludes 
compensation only for (a) primary alcohol abuse disabilities, 
and (b) secondary disabilities (such as cirrhosis of the 
liver) that result from primary alcohol abuse.  The Federal 
Circuit defined "primary" as meaning an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess.  The Allen decision explicitly overruled 
prior decisions on this subject from the Court, including, in 
particular, Barela v. West, 11 Vet. App. 280 (1998).  The 
Allen decision also appears to overrule, either in total or 
in part, two precedent opinions issued by the VA General 
Counsel, including VAOPGCPREC 2-98 and VAOPGCPREC 7-99.

The Board emphasizes that if it is not medically possible to 
distinguish the effects of service-connected and nonservice-
connected conditions, the reasonable doubt doctrine mandates 
that all signs and symptoms be attributed to the veteran's 
service-connected condition.  Id.; see also 38 U.S.C.A. 
§ 3.102.

Accordingly, resolving all doubt in favor of the veteran, the 
Board finds that the veteran's PTSD results in symptoms that 
most closely approximate total occupational and social 
impairment, and an increased evaluation of 100 percent is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, 
Diagnostic Codes 9411. 

Review of the claims folder reveals compliance with the duty 
to notify and the duty to assist.  38 U.S.C.A. §§ 5103(a), 
5103A; 38 C.F.R. § 3.159.  In the event that any 
noncompliance is found, the Board observes that, given the 
completely favorable disposition of this appeal, it does not 
result in any prejudice to the appellant.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

With respect to the issue of whether new and material 
evidence has been received to reopen the claim for 
entitlement to an earlier effective date for the grant of 
service connection for PTSD, it is noted that, under 
38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  

In March 2006, the Board remanded the issue of whether new 
and material evidence has been received to reopen the claim 
for entitlement to an earlier effective date for the grant of 
service connection for PTSD so that the RO could provide a 
Statement of the Case, pursuant to Manlincon v. West, 12 Vet. 
App. 238 (1999).  The RO provided the veteran with a 
Statement of the Case in December2006 and notified him that 
he must file a VA-Form 9, Appeal to Board of Veterans' 
Appeals, to complete his appeal within 60 days of the date of 
the December 22, 2006, notice.  VA has not received a VA-Form 
9, Appeal to Board of Veterans' Appeals, with respect to this 
issue from the veteran.  

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
Statement of the Case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302 (b).  A 
determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 C.F.R. § 20.1103.

As the veteran did not file a Substantive Appeal within one 
year of the June 2005 rating decision which denied 
entitlement to an earlier effective date for the grant of 
service connection for PTSD, which is the determination being 
appealed, or within 60 days of the December 2006 Statement of 
the Case, the Board does not have jurisdiction to review this 
appeal.  Thus, the claim for an earlier effective date for 
the grant of service connection for PTSD is dismissed.  See 
38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.302(b); 20.1103.


ORDER

A 100 percent rating for PTSD is granted, subject to 
regulations applicable to the payment of monetary benefits.

The appeal with respect to the issue of whether new and 
material evidence has been received to reopen the claim for 
entitlement to an earlier effective date for the grant of 
service connection for PTSD is dismissed.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


